Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2004283062 (Machine translation, hereinafter R1)
Claim 20 is directed to baked products of low acrylamide and claim 21 is limited to cracker, biscuit or cookie having reduced acrylamide content. 
R1 discloses methods of reducing acrylamide in products that are heat processed. The methods comprise the use of asparaginase. 
R1 discloses that methods may be used to produce biscuits, cookies and crackers. [0014, 0015]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2004283062 (Machine translation, hereinafter R1) in view of Jackson et al. (US 6,428,828; hereinafter R2).
Claim 1 recites a method of reducing asparaginase content of whole grain flour for producing baked goods wherein whole grains are tempered in an aqueous solution of an asparagine-reducing composition to hydrate the whole grains and to degrade asparagine in the whole grains. The treatment results in whole grains of reduced asparagine content. Milling of the treated grains produces whole grain flour having a reduced asparagine content. 
Claims 1, 2, 17 - R1 discloses methods of treating food material with asparaginase. Said food materials comprise millet, barley, wheat, rice, corn, rye, potato, beans, peas and other food materials. (Best mode for carrying out the invention)
Claims 15, 17, 18 - R1 also teaches of processed food materials such as wheat flour, corn flour, potato starch, etc. [0010]
Claim 4 - R1 discloses that asparaginase of animal, plant, microorganisms or commercial asparaginase may be used. [0010]
Claims 1, 11, 12, 13 - R1 discloses that the method of treating food materials with asparaginase is not particularly limited. For instance, the methods may include immersing food materials in a solution is which asparaginase is dispersed or dissolved in water or warm water for several minutes to several hours. [0012]

Claims 3, 5, 10-13 - R1 explains that conditions for enzyme action; mentioning that enzyme concentration, pH of the solution, temperature and time of reaction can be appropriately determined according to the food material being treated. [0012]. Since these variables are disclosed as result effective variables, optimizing the process for these variables would have been well within one’s ordinary skill in the art. 
R1 discloses that the food material treated with asparaginase is cooked according to the cooking method of each food after being processed. [0013]
R1 teaches of methods for direct addition to asparaginase to the food wherein the enzyme is added during the production of the dough. [0014]
Claims 3, 5 - The enzyme may be added in the form of a powder or after being dispersed or dissolved in water or hot water. The amount of enzyme used is 0.0001 to 0.1 part by mass based on 100 parts by mass of the food material, assuming an enzyme titer of 100 units/mg. [0014]
Claim 1 - R1 concludes the amount of acrylamide contained in heat-cooked processed foods can be greatly reduced. (last page)
R1 clearly discloses immersing food materials in a solution of asparaginase for several minutes to several hours for decomposing asparagine content in the food. Such food materials comprise grains e.g. wheat, corn, rice, millet, barley; etc. R1 is however, silent to steeping grains in solution of asparaginase for producing whole grain flour having reduced asparagine. 
Claims 1, 14 - R2 discloses novel methods of producing food compositions using enzymatic digestion of the component parts of whole portions of cereal grains. These methods are related to producing flour and dough out of whole grains (Abstract).
Claim 1 - R2 discloses a method of producing a food composition comprising: steeping in a solution of alkaline protease enzyme at least one of the food materials selected from the group consisting of grain, grain materials and non-cereal materials, adjusting the pH of the solution, removing the food materials from the mixture, dehydrating the food materials and grinding the dehydrated product to make flour. (col. 3, last para. to col. 3, line 4, col. 4, para.3 and lines 60-65)
Claim 17 - R2 discloses that cereal grains or grain include wheat, rice, millet, corn or seeds of cereal grass. (col. 4, lines 24-26)
Claims 8, 9 - R2 teaches of hydrating the grain to about 25% moisture. (col. 4, lines 44-48)
Claim 17 - Example 6 shows the process for producing an enzyme processed wheat flour. (col. 12, Example 6)
In summary, R1 discloses the use of asparaginase in reducing acrylamide in products that are heat processed, e.g. baked or fried. R1 teaches of immersing the food material in a solution containing asparaginase enzyme for a few minutes to several hours. The food materials may be whole grains including wheat, barley, rye, etc. R2 is a teaching ref. showing how to steep food products, including cereal grains, in an enzyme containing solution, removing the treated material, dehydrating the material and ultimately grinding the material to produce flour. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by steeping the whole grain in a solution containing asparaginase, leaving the material in the solution for a desired reaction time, removing the material from the solution, dehydrating the material and ultimately grinding the material to produce flour as motivated by R2. The flour would have been expected to have reduced levels of asparagine. Such a treated flour will produce baked or fried products having reduce levels of acrylamide. As shown by R1 and R2 disclosures, a reasonable expectation of success would have been expected in producing whole grain flours of low asparagine content, thus low acrylamide products made with the flour. 
Claims 15, 16 - Claim 15 is limited to a milling process wherein bran, germ and endosperm fractions are obtained. Claim 16 is limited to stabilization of such fractions. It is noted that bran and germ stabilization that encompasses deactivation of lipases in grains is known in the art. Sun et al. (US 2014/0227407) discloses the stabilization of whole grain flour by reducing lipase enzyme activity. (Whole document).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP-2004283062 (Machine translation, hereinafter R1) and Jackson et al. (US 6,428,828; hereinafter R2), further in vies of Corrigan (US 2008/0166452, hereinafter R3)
The disclosures of R1 and R2 are incorporated by reference as outlined above.
Claim 4 - R1 clearly discloses that asparaginase of animal, plant or microbial origins may be used in the process. However, R1 is silent to the use of Aspergillus oryzae asparaginase. 
R3 discloses the use of Aspergillus oryzae/niger asparaginase for reducing asparagine in a food material. [0027]
Therefore, the use of fungal asparaginase originating from Aspergillus oryzae would have been motivated and obvious. 
Claims 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2004283062 (Machine translation, hereinafter R1) and Jackson et al. (US 6,428,828; hereinafter R2), further in vies of Siegel (US 3,833,737, hereinafter R4) with Peterson et al. (Appl. Microbiol. 17: 929-930 (1969)) as evidence.
R1 and R2 are silent to treating whole grains with baker’s yeast.
Claims 6, 7, 19 - R4 discloses a process wherein a yeast suspension in water is allowed to remain in contact with grain for a suitable period of time. The grain is dried. The dried grain is ground to produce flour. (col. 2, lines 53-72, col. 4, last para. to col.5, line 15). 
Claims 6, 19 - While R4 does not mention yeast asparaginase, however, Peterson (1969) discloses that baker’s yeast produces asparaginase. (introduction).
Therefore, producing whole grain flour comprising baker’s yeast, producing asparaginase, would have been obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791